t c memo united_states tax_court caiping zang and tao liu petitioners v commissioner of internal revenue respondent docket no filed date robert m kane jr and sandra veliz for petitioners melanie e senick for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies in and accuracy-related_penalties with respect to petitioners’ federal_income_tax for tax years and tax years in issue year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether tao liu petitioner husband received and failed to report wage income of dollar_figure for whether caiping zang petitioner wife received and failed to report wage income of dollar_figure and dollar_figure for and respectively whether petitioners received and failed to report rental income of dollar_figure and dollar_figure for and respectively whether petitioners received and failed to report gambling winnings of dollar_figure and dollar_figure for and respectively whether the dollar_figure dollar_figure and dollar_figure that petitioners received from longyuan usa seafood co longyuan during the tax years in issue respectively were bona_fide loans to petitioners or instead income that petitioners improperly failed to report for the tax years in issue and whether petitioners are liable for sec_6662 accuracy-related_penalties for all tax years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are a married couple who resided in the state of washington when they timely filed the petition background on petitioners’ business longyuan and qingdao petitioners moved from china to the united_states in during the tax years in issue petitioners were employees of longyuan a business incorporated and with its principal_place_of_business in the state of washington forms u s_corporation income_tax return filed for longyuan corporate tax returns reported its primary business activity as the import and export of seafood products longyuan was a wholly owned subsidiary of qingdao jiayuan group co ltd qingdao a chinese company both petitioners had previously worked for qingdao and they moved to the united_states at the direction of qingdao’s management to manage longyuan petitioner husband’s father was owner of qingdao petitioners did not either individually or jointly own an interest in longyuan or qingdao petitioners’ duties and wages petitioner wife and petitioner husband served as longyuan’s sole officers during the tax years in issue petitioner wife was president and chief_executive_officer and petitioner husband was vice president of the company petitioner wife’s responsibilities included overseeing longyuan’s finances including the writing of corporate checks and the filing of corporate tax returns and maintaining the company’s financial records petitioner husband oversaw the import of raw seafood products by longyuan and was responsible for sales of finished products and maintaining relationships with customers longyuan also employed a bookkeeper during the tax years in issue who assisted petitioner wife in creating and maintaining quickbooks records for the company longyuan paid petitioners wages during the tax years in issue longyuan’s corporate tax_return for each of its fiscal years ending date and longyuan’s tax years reported compensation of dollar_figure paid to petitioner wife and dollar_figure paid to petitioner husband petitioners reported on their jointly filed form_1040 u s individual_income_tax_return joint tax_return for each of the tax years in issue combined wage income of dollar_figure on the basis of longyuan’s canceled checks for payments made to petitioners during the tax years in issue respondent determined that longyuan paid petitioner wife total wages of dollar_figure dollar_figure and dollar_figure respectively and paid petitioner husband total wages of dollar_figure dollar_figure and dollar_figure respectively during the tax years in issue longyuan’s financial difficulties longyuan’s business struggled financially during the tax years in issue for each of longyuan’s tax years the company’s expenses exceeded its gross_receipts longyuan’s corporate tax returns filed for its tax years reported net losses of dollar_figure dollar_figure and dollar_figure respectively petitioners’ principal_residence and rental property principal_residence during the tax years in issue petitioners owned a property in newcastle washington newcastle property which was their principal_residence on date petitioner wife wrote a check from longyuan payable to petitioner husband for dollar_figure which petitioners used to refinance the newcastle property 1the newcastle property is also referred to as being in renton washington on some of the exhibits rental property on date petitioners purchased a second property in bellevue washington bellevue property petitioners purchased the bellevue property to become the offices of longyuan on date petitioner wife wrote a check from longyuan payable to petitioner husband for dollar_figure which petitioners used for the downpayment to purchase the bellevue property petitioners leased the bellevue property to longyuan during the tax years in issue and the property served as the company’s offices and as a place to greet customers for the tax years in issue petitioners reported on schedules e supplemental income and loss attached to their joint tax returns rents received of dollar_figure dollar_figure and dollar_figure respectively on the basis of longyuan’s canceled checks for payments made to petitioners during the tax years in issue respondent determined that longyuan paid petitioners total rents of dollar_figure dollar_figure and dollar_figure during the tax years in issue respectively on date petitioners sold the bellevue property and received proceeds of dollar_figure longyuan’s and petitioners’ banking activity longyuan’s accounts longyuan maintained several bank accounts during the tax years in issue a u s bank checking account a bank of america checking and savings account and a wells fargo checking account corporate accounts cash in the corporate accounts was generally used to meet longyuan’s business_expenses petitioner wife and petitioner husband were the only individuals with authorized access to longyuan’s corporate accounts and the only individuals authorized to issue checks from those accounts during the tax years in issue according to petitioner wife she usually recorded the issuance of corporate checks in quickbooks registers that she maintained with the assistance of longyuan’s bookkeeper payments from longyuan to petitioners during the tax years in issue petitioners regularly issued themselves checks from longyuan’s corporate accounts for their wages and rent payments and to reimburse themselves for various business_expenses petitioners also issued themselves numerous other checks drawn on the corporate accounts that were not for wages rent or reimbursement of business_expenses in most cases petitioner wife wrote and signed these other checks on behalf of longyuan and made them payable to petitioner husband petitioners did not report the amounts that they received from these other checks as income on their joint tax returns for the tax years in issue petitioners also made frequent cash withdrawals from longyuan’s corporate accounts during the tax years in issue petitioners made the cash withdrawals either in person at bank branches or more frequently at atms petitioners did not report the cash withdrawals from the corporate accounts as income for the tax years in issue petitioners had no systematic way of recording these unreported check payments or the cash withdrawals from longyuan’s corporate accounts during the tax years in issue on some of the checks that she issued from longyuan petitioner wife testified that she wrote the word loan or a variation thereof in the checks’ memo lines however on other checks petitioner wife left the memo lines blank by reviewing copies of longyuan’s canceled checks for the tax years in issue respondent determined that in addition to the checks that they received for their wages rent and reimbursement of business_expenses petitioners received checks from longyuan for amounts totaling dollar_figure and dollar_figure during and respectively on the basis of detailed banking statements for longyuan’s corporate accounts for the tax years in issue respondent determined 2these amounts include the dollar_figure check that petitioners used for the refinancing of the newcastle property in and the dollar_figure check that petitioners used for the down payment on the bellevue property in that petitioners’ cash withdrawals from the corporate accounts totaled dollar_figure dollar_figure and dollar_figure during the tax years in issue respectively respondent determined that petitioners received total unreported payments from longyuan’s corporate accounts that were not payments for wages rent or reimbursements of dollar_figure dollar_figure and dollar_figure during the tax years in issue respectively totaling dollar_figure according to petitioners petitioner husband’s father knew of the additional checks that petitioners issued themselves and the cash withdrawals that they made during the tax years in issue and petitioner husband’s father authorized petitioners to withdraw these amounts for their personal_use from longyuan’s corporate accounts according to petitioners they used most of these checks and cash withdrawals for gambling at casinos petitioners’ gambling activity petitioners were prolific gamblers during the tax years in issue records kept by the muckleshoot indian casino in auburn washington showed that both petitioners gambled there and won at least one jackpot on nearly every single day in for petitioners were issued more than big_number forms w-2g certain gambling winnings petitioners reported on their joint tax returns for the tax years in issue gambling winnings of dollar_figure dollar_figure and dollar_figure respectively on the basis of third-party information returns received by the internal_revenue_service irs respondent determined that petitioners received gambling winnings of dollar_figure dollar_figure and dollar_figure during the tax years in issue respectively for the tax years in issue petitioners’ total gambling_losses exceeded their total winnings on some occasions petitioner husband’s father and executives or officers of qingdao who were visiting the united_states accompanied petitioners to the casinos according to petitioners they gave some of the money from the unreported additional check payments and cash withdrawals from longyuan’s corporate accounts to these individuals for them to use for gambling preparation of petitioners’ and longyuan’s tax returns for the tax years in issue a certified_public_accountant c p a prepared longyuan’s corporate tax returns and petitioners’ joint tax returns to aid in the preparation of longyuan’s corporate tax returns petitioners would meet with the c p a and provide her with a quickbooks register of checks that longyuan had issued as well as canceled checks the company’s banking statements sales records and information regarding inventory accounts_payable and accounts receivable petitioners provided the c p a with forms w-2 wage and tax statement forms mortgage interest statement and forms w-2g to prepare their joint tax returns from reviewing longyuan’s banking statements the c p a became aware of the substantial amounts that petitioners were withdrawing from the corporate accounts for their personal_use when asked about the additional checks issued and the cash withdrawals made from the corporate accounts that were not for longyuan’s business_expenses petitioners represented to the c p a that these withdrawals were loans from longyuan to them petitioners represented that petitioner husband’s father authorized the loans the c p a testified that the amounts petitioners took from longyuan’s corporate accounts during the tax years in issue were too huge compared to the company’s assets given longyuan’s financial struggles the c p a was concerned that unless petitioners repaid the company it would have difficulty supporting itself and continuing its business operations when discussing petitioners’ personal withdrawals from the corporate accounts with them during the tax years in issue the c p a encouraged petitioners to start making repayments to longyuan the c p a was not convinced by petitioners’ assertions that they as officers of longyuan had the authority to advance themselves loans from the company the c p a did not report the additional checks or the cash withdrawals that petitioners received for their personal_use as an account receivable or other asset on longyuan’s corporate tax returns instead the c p a treated these amounts withdrawn from the corporate accounts as if the amounts had been paid to longyuan’s parent company qingdao and then lent by qingdao to petitioners these amounts that petitioners received were reflected ultimately on longyuan’s corporate tax returns as a reduction in the corporation’s account payable to qingdao promissory notes note executed by petitioners qingdao note petitioners did not individually or jointly execute any promissory notes payable to longyuan during the tax years in issue to account for any of the checks or cash withdrawals that they received from longyuan’s corporate accounts on date petitioners executed a note payable to qingdao of dollar_figure qingdao note following the start of an irs examination the qingdao note does not provide for a repayment schedule and does not provide for the payment of interest the qingdao note states that the principal sum of the note is to be repaid by petitioners’ sales of the newcastle and bellevue properties the qingdao note further states that in the case of any unpaid balances petitioners will have their wages retained by their employment the qingdao note is not secured_by any of petitioners’ personal_property between date and date petitioners wrote personal checks payable to longyuan and made three cash deposits into longyuan’s corporate accounts for varying amounts petitioner wife testified that petitioners wrote the personal checks and made the cash deposits to pay the company back the loans petitioner wife also testified that on four occasions petitioners returned their normal salary and rent checks to longyuan petitioner wife testified that the returned payments were also to repay the company back for the loans after petitioners sold the bellevue property in date they wrote three personal checks to longyuan totaling dollar_figure approximately their proceeds petitioner wife testified that these checks were to pay back the company for the loan we borrowed as of the time of trial petitioners still resided in the newcastle property notes previously executed by petitioner husband’s father petitioner husband’s father executed four notes in promising to repay amounts that he received from petitioner husband or that were withdrawn and advanced to him directly from longyuan’s corporate accounts petitioner wife drafted these notes and petitioner husband requested that his father sign them according to petitioner wife she drafted notes on these occasions because she wished to keep a record of these transactions the notes reflected that petitioner husband’s father received a total of dollar_figure on date qingdao made a wire transfer of dollar_figure to longyuan’s corporate account at wells fargo according to petitioner wife petitioner husband’s father directed the wire transfer and the wire transfer was to repay funds that he borrowed from longyuan during the tax years in issue respondent’s examination and the notice_of_deficiency approximately in date respondent’s agent began an examination of petitioners’ joint tax_return which later expanded to include petitioners’ joint tax returns for and on date respondent’s agent issued a form_4564 information_document_request requesting among other things documentation of any loans that petitioners obtained during the relevant period at the time of petitioners’ first scheduled meeting with respondent’s agent on date petitioners provided no promissory notes or other documents evidencing loan agreements between them and any other party sometime between july and november of respondent’s agent received a copy of the qingdao note from petitioners respondent’s agent requested additional documentation from petitioners showing how the amount of the qingdao note had been calculated petitioners provided copies of longyuan’s canceled checks for payments made to petitioners for the tax years in issue petitioner wife testified that before providing the copies of longyuan’s canceled checks she altered an unspecified number of checks that had been issued to petitioner husband by handwriting the word loan in the memo lines of the checks petitioner wife testified that she altered the checks right before i gave them to the irs just so the irs knows they are for a loan petitioners provided respondent’s agent with quickbooks registers purporting to summarize the checks issued from longyuan to petitioners during the tax years in issue according to petitioners these registers showed the check portions of the loans petitioner wife testified that she also altered the quickbooks registers and entries for certain checks in the registers to identify entries as loans opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in unreported income cases however the commissioner bears the initial burden of producing at least minimal evidence linking the taxpayer with the tax-generating activity or the receipt of funds before the general presumption of correctness attaches to a determination 774_f2d_932 9th cir once the commissioner produces a minimal evidentiary foundation with respect to the items of unreported income the burden of persuasion remains with the taxpayer to prove that he or she did not receive the alleged income or that the commissioner’s deficiency calculations were arbitrary or erroneous id respondent’s determinations in the notice_of_deficiency are based on substantive evidence linking petitioners with the income at issue respondent provided computer-generated irptrn transcripts and wage and income transcripts irs transcripts for petitioners for tax years and the irs transcripts reflect third-party information returns received by the irs including forms w-2g that reported gambling winnings paid to petitioners for those years petitioners have raised no reasonable dispute with respect to the accuracy of the information returns that are reflected on the irs transcripts see sec_6201 with respect to respondent’s income adjustments for payments that petitioners received from longyuan including wages rents and the additional checks and cash withdrawals petitioners failed to maintain adequate_records of these payments for the tax years in issue see sec_6001 the records of specific payments that petitioners did provide were sparse and petitioners testified that they created or altered many of these records in for the purpose of an irs examination respondent was therefore authorized to reconstruct petitioners’ income by any method that does clearly reflects income sec_446 92_tc_661 sec_1_446-1 income_tax regs the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all the surrounding facts and circumstances see 54_tc_1530 40_tc_30 the specific-item method is an indirect method of income reconstruction that consists of evidence of specific amounts of income received by a taxpayer and not reported on the taxpayer's return see 56_tc_297 the stipulated exhibits included copies of longyuan’s canceled checks as well as copies of bank statements for longyuan’s corporate accounts for the tax years in issue respondent used these records to identify specific checks issued to and cash withdrawals made by petitioners from the corporate accounts each of the checks identified by respondent was made payable to either petitioner husband or petitioner wife and petitioners testified that they were the only individuals authorized to make cash withdrawals from the corporate accounts during the tax years in issue respondent’s specific-item method shows that petitioners withdrew substantial sums of money from longyuan’s corporate accounts that they did not report as income on their joint tax returns for the tax years in issue the specific items respondent identified are prima facie evidence of income that petitioners received respondent has carried the burden of production with respect to the unreported income adjustments and the presumption of correctness may therefore attach to respondent’s deficiency determinations petitioners bear the burden of establishing that the unreported items should be excluded from income or allowed as deductions 46_tc_821 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability see 116_tc_438 petitioners contend that the burden_of_proof as to whether the additional unreported check payments and cash withdrawals that they received from longyuan were or were not bona_fide loans should be shifted to respondent because petitioners complied with all reasonable requests for witnesses information documents meetings and interviews we find that petitioners’ evidence regarding the nature of these payments is not credible and does not justify shifting the burden_of_proof under sec_7491 the burden_of_proof on this issue remains with petitioners ii gross_income sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services rent and gambling winnings see sec_61 222_f2d_310 9th cir gross_income includes any funds that the taxpayer receives lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay see 366_us_213 however it does not include loans 461_us_300 a unreported wages rents respondent used the specific-item method to determine that petitioner husband received unreported wages for that petitioner wife received unreported wages for and and that petitioners received unreported rents for and from the copies of longyuan’s canceled checks for the tax years in issue respondent identified specific checks issued to petitioners that stated salary or rent in the checks’ memo lines petitioners did not provide their own computations of their wages and rents for and based on longyuan’s canceled checks petitioners did not provide evidence showing that respondent’s computations based on these records were arbitrary or erroneous accordingly we hold that petitioners have failed to meet their burden_of_proof and we sustain respondent’s determinations that petitioners received unreported wages and rents for and b gambling winnings the irs transcripts substantiate respondent’s determinations of petitioners’ gambling winnings for and petitioners provided no evidence to contradict the amounts reflected on the irs transcripts or to show that they did not receive those amounts we sustain respondent’s determinations that petitioners received and failed to report gambling winnings for and c purported loans from longyuan petitioners contend that the additional checks they received that were not for wages rent or reimbursements and the cash withdrawals they made from longyuan’s corporate accounts during the tax years in issue were loans from the company and that those amounts should not be included in their gross_income the proceeds of a bona_fide loan are not includible in gross_income because the receipt of money is offset by a corresponding obligation to repay see commissioner v tufts u s pincite for a bona_fide loan to exist the parties to the transaction must have had an actual good-faith intent to establish a debtor-creditor relationship at the time the funds were advanced 55_tc_85 an intent to establish a debtor-creditor relationship exists if the debtor intends to repay the loan and the creditor intends to enforce the repayment id 54_tc_905 objective factors are considered to determine the parties’ intent and whether a bona_fide loan occurred and no single factor is dispositive see 204_f3d_1228 9th cir aff’g tcmemo_1998_121 925_f2d_180 7th cir aff’g tcmemo_1989_393 we examine the following factors to determine whether the additional checks and cash withdrawals that petitioners received were loans the ability of the borrower to repay the existence or nonexistence of a debt_instrument security_interest a fixed repayment debt and a repayment schedule how the parties’ records and conduct reflect the transaction whether the borrower has made repayments whether the lender had demanded repayment the likelihood that the loans were disguised compensation_for services and the testimony of the purported borrower and lender welch v commissioner f 3d pincite see also kaider v commissioner tcmemo_2011_174 the ability of the borrower to repay the parties’ lack of any intent that the funds be repaid after they were advanced suggests that the parties did not intend a bona_fide loan see 321_f2d_598 3d cir aff’g t c courts assess the ability to repay by whether there was a reasonable expectation of repayment in light of the economic realities of the situation fisher v commissioner t c pincite on their joint tax returns for the tax years in issue petitioners reported combined wage income of dollar_figure each year and rental income of dollar_figure dollar_figure and dollar_figure respectively petitioners’ gambling_losses equaled or exceeded their gambling winnings for the tax years in issue petitioners assert that they borrowed dollar_figure dollar_figure and dollar_figure during the tax years in issue respectively a total of more than dollar_figure million over that period petitioners could not have reasonably expected to be able to repay those amounts on the basis of their regular sources of income petitioners assert that their ability to repay was based predominantly on the equity in their personal_residence and rental property and the qingdao note states that repayment is to be made from the sale of the newcastle and bellevue properties however the suggestion that the sale of these properties would be enough to satisfy fully or even a significant portion of petitioners’ purported obligation to qingdao ignores the actual amount of debt that petitioners purportedly incurred when petitioners sold the bellevue property in date they obtained proceeds of dollar_figure which they testified they paid to longyuan presumably as payment on the qingdao note this amount hardly exceeded the dollar_figure that petitioners purportedly borrowed from longyuan to purchase the bellevue property and represented less than of the amount due on the qingdao note as of the time of trial petitioners still had not sold the newcastle property petitioners provided no evidence that the proceeds that could be obtained from the future sale of the newcastle property would be enough to significantly offset the unpaid amount of the qingdao note which by petitioners’ own calculations currently exceeds dollar_figure million existence or nonexistence of debt_instrument no contemporaneous promissory notes were drafted to memorialize the purported loans that petitioners received from longyuan petitioners executed the qingdao note in date years after their first purported borrowing and after the start of the irs examination of their joint tax returns for the tax years in issue this lack of contemporaneous promissory notes weighs against petitioners’ argument that the parties intended bona_fide loans at the time that petitioners issued themselves the additional checks and made the cash withdrawals for their personal_use from longyuan’s corporate accounts security_interest a fixed repayment debt and a repayment schedule interest and a fixed schedule for repayment are characteristics of a true debtor-creditor relationship see frierdich v commissioner f 2d pincite 88_tc_604 aff’d 855_f2d_855 8th cir the qingdao note provides for no interest rate and no fixed schedule for repayment the qingdao note identifies the proceeds of the sales of the newcastle and bellevue properties as the primary means of repayment and petitioners assert that the parties viewed this provision as a security_interest in the properties regardless of how the parties viewed the provision concerning the sales of the newcastle and bellevue properties petitioners provided no evidence of any legally enforceable security interests held by qingdao or longyuan in either of the properties even if we were to view the provision as creating a security_interest in the proceeds of the sales of the properties the evidence does not show that those proceeds would cover more than a small amount of the purported debt shown on the qingdao note how the parties' records and conduct reflect the transaction the parties’ conduct and what few records they kept of the transactions suggest that there was no intent for longyuan to make bona_fide loans to petitioners when the funds were advanced petitioners have not established by any convincing evidence that they were authorized to lend themselves funds from longyuan’s corporate accounts for gambling or any other personal uses petitioners testified that petitioner husband’s father gave his authorization to petitioners to withdraw the unreported check and cash amounts from longyuan’s corporate accounts but they presented no evidence corroborating their testimony petitioner husband’s father did not testify at the trial petitioners and respondent presented conflicting evidence about how and when qingdao’s management became aware of the amounts that petitioners withdrew from longyuan’s corporate accounts petitioners contend that the parties’ failure to observe formalities such as promissory notes interest rates and fixed repayment schedules is explained by the relationship between father and son as well as the parties’ ethnic chinese culture which they contend regards promissory notes as unnecessary however petitioners insisted that petitioner husband’s father execute promissory notes for amounts that he withdrew from longyuan’s corporate accounts in petitioner wife testified that she drafted these documents in order to keep a formal record of the transactions for bookkeeping purposes this conduct as well as other portions of petitioner wife’s testimony convince us that petitioners were cognizant of the need to observe certain formalities when sums were withdrawn from the corporate accounts if for no other reason than bookkeeping purposes petitioners’ contention that they were ignorant of the need for formalities in connection with their purported borrowing is undermined by the credible testimony of their c p a the c p a testified that every time she met with petitioners during the tax years in issue she expressed concern about the large amounts being withdrawn from longyuan’s corporate accounts and she advised petitioners to begin taking care of it the c p a testified that she advised petitioners to have a payment schedule so the company can still support itself petitioners repeatedly ignored the c p a ’s advice during the tax years in issue and ultimately took no action to take care of their purported debts to the company until after the start of the irs examination the way the purported loans were reflected on longyuan’s corporate tax returns also evidences a lack of intent to establish a genuine debtor-creditor relationship with petitioners the c p a testified that she did not feel comfortable with petitioners’ representations that they had the authority to lend themselves such large sums of money from longyuan a company to which petitioners owed a fiduciary duty as officers the c p a testified that longyuan could not afford to extend loans of that magnitude during the tax years in issue in order to avoid reporting the withdrawals as loans to petitioners the c p a reported petitioners’ withdrawals as decreases in longyuan’s account payable to qingdao which she testified was an attempt to directly link petitioners to the china company petitioners’ conduct following the start of the irs examination suggests an effort to cover up their previous intent with respect to the amounts that they withdrew from the corporate accounts for gambling petitioner wife testified that she altered longyuan’s canceled checks and the company’s quickbooks records before providing them to respondent’s agent b ecause she wanted to let them know it’s actually money we borrowed from the company we conclude that petitioners’ alterations of the business records were attempts to mislead rather than clarify similarly petitioners’ execution of the qingdao note in date was a belated attempt to create documentary_evidence of a debtor- creditor relationship where previously none existed whether the borrower has made repayment petitioners provided evidence of two cash deposits made into longyuan’s corporate account at u s bank in april and may of for dollar_figure and dollar_figure respectively petitioner wife testified that she made these deposits and that they were to pay back the loans we borrowed these cash deposit slips are petitioners’ only evidence of any payments that they made into longyuan’s corporate accounts during the tax years in issue petitioners testified that they began making payments to longyuan in date and that the payments were to pay the company back for the loans payments that petitioners made starting in do not show that petitioners intended a bona_fide debtor-creditor relationship to exist at the time that they received the unreported funds from longyuan whether the lender had demanded repayment petitioners were the sole executive officers of longyuan on brief petitioners assert that petitioner husband had to discuss the matter of the purported loans with qingdao’s management and that qingdao’s management has requested information about petitioners’ plans to repay requesting information about plans to repay is not a demand for repayment petitioners presented no evidence that longyuan qingdao or petitioner husband’s father ever made demands on petitioners to repay any checks issued or cash withdrawals made from longyuan’s corporate accounts the likelihood that the loans were disguised compensation_for services petitioners received numerous checks from longyuan for salary during the tax years in issue respondent does not assert that the additional unreported check payments and cash withdrawals that petitioners received were payments to compensate petitioners for their services to the company we do not conclude that the payments were disguised compensation_for services the testimony of the purported borrower and lender petitioner wife and petitioner husband testified that when they issued themselves the additional checks and made the cash withdrawals from longyuan for their personal_use they intended to pay back the money to the company petitioners did not testify as to how and when they planned to make repayment petitioners testified generally that they had the authority to make the purported loans from longyuan to themselves but they also testified that frequently petitioner husband’s father would not give his authorization until after the funds had already been withdrawn petitioner husband’s father did not testify on behalf of qingdao no other person familiar with qingdao’s business testified about whether petitioners had the authority to make loans to themselves from longyuan for personal purposes or whether qingdao intended to establish a debtor-creditor relationship with petitioners at the time that petitioners made the withdrawals from longyuan’s corporate accounts petitioners testified that they wrote numerous checks and made numerous cash withdrawals from longyuan’s corporate accounts at the direction of petitioner husband’s father who took the money for his own gambling petitioners contend that a significant portion of the unreported checks and cash withdrawals that respondent determined were income to them for the tax years in issue were actually loans to petitioner husband’s father and not amounts received by them petitioners failed to corroborate their testimony to this effect with any convincing evidence petitioners’ testimony was self-serving and we need not and do not accept it see 87_tc_74 petitioners provided two quickbooks spreadsheets one purporting to summarize the checks and the other the cash withdrawals that they contend were loans to petitioner husband’s father however each of the checks listed on the spreadsheet titled petitioner husband’s father’s check loan report was made payable to petitioner husband and petitioner wife testified that she and petitioner husband were the only two individuals who could make cash withdrawals from the corporate accounts apart from their testimony petitioners provided no evidence establishing that petitioner husband’s father received the proceeds of the checks and cash withdrawals shown on the spreadsheets petitioner wife testified that she created the spreadsheets in after the start of the irs examination as with the other business records that petitioners altered following the start of the examination we have serious reservations about the credibility of the spreadsheets we reject petitioners’ contentions that some portion of the unreported checks issued and cash withdrawals made from longyuan’s corporate accounts were loans to petitioner husband’s father the greater weight of the evidence supports our conclusion that petitioners received these amounts conclusion we conclude that petitioners did not in good_faith intend to repay the purportedly borrowed amounts at the time that they received them and neither longyuan nor qingdao intended to enforce repayment because there was no genuine intent at that time to establish a debtor-creditor relationship between the parties we agree with respondent’s determination that the additional checks issued and the cash withdrawals made from longyuan’s corporate accounts during the tax years in issue were not bona_fide loans to petitioners and should be included in income iii accuracy-related_penalties respondent determined that for each tax_year in issue petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate rule a higbee v commissioner t c pincite sec_6662 imposes a penalty on any portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b respondent asserts both that petitioners had underpayments due to substantial understatements of income_tax and that they were negligent in their underpayments for the tax years in issue only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec d a respondent has met the initial burden of production because our conclusions as to the deficiencies result in the following substantial understatements of income_tax year of tax required to be shown understatement dollar_figure big_number big_number dollar_figure big_number big_number the burden is on petitioners to prove that the penalties are inappropriate the sec_6662 penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 a taxpayer may establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs petitioners contend that they relied on the advice of their c p a to establish good_faith and reasonable_cause through reliance on professional advice a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners informed the c p a that the large sums that they withdrew from longyuan’s corporate accounts for their personal_use during the tax years in issue were loans and that they intended to repay these loans on the basis of information from petitioners the c p a did not report the sums as income on petitioners’ joint tax returns we concluded that petitioners did not intend to establish a bona_fide debtor-creditor relationship petitioners were not forthcoming with the c p a about their intentions with respect to the additional checks and the cash withdrawals that they received they failed to provide the c p a with necessary and accurate information that she needed to properly assess their federal_income_tax liability the c p a advised petitioners on multiple occasions that they needed to establish a repayment schedule and start making repayments to longyuan for the amounts that they purportedly borrowed the record shows that petitioners ignored the c p a ’s advice until the irs started an examination of their joint tax returns petitioners did not act with reasonable_cause and in good_faith for the portions of the underpayments attributable to the purported loans petitioners have not shown that they provided all necessary and accurate information to the c p a regarding their wages and rental income from longyuan or their gambling winnings for the tax years in issue petitioners failed to establish that they acted with reasonable_cause and in good_faith for the portions of the underpayments attributable to those items petitioners are liable for the accuracy-related_penalties determined by respondent under sec_6662 because petitioners are liable for the penalties on the basis of substantial understatements we need not address whether petitioners were negligent in their failure to report the purported loans and other_amounts as income for the tax years in issue any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
